Case: 17-10636   Date Filed: 03/06/2019   Page: 1 of 26


                                                           [PUBLISH]




          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 17-10636
                     ________________________

                      Agency No. A072-565-851




PANKAJKUMAR S. PATEL,
JYOTSNABEN P. PATEL,
NISHANTKUMAR PATEL,

                                                                    Petitioners,

                                versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                     ________________________

                Petition for Review of a Decision of the
                     Board of Immigration Appeals
                      ________________________

                           (March 6, 2019)
              Case: 17-10636     Date Filed: 03/06/2019    Page: 2 of 26


Before TJOFLAT, MARCUS and NEWSOM, Circuit Judges.

TJOFLAT, Circuit Judge:

      This case presents interesting, and rather complicated, questions of statutory

interpretation.

      Pankajkumar Patel, an immigrant facing removal, asks us to review a

decision by the Board of Immigration Appeals. The Board held that Patel is

inadmissible, and thus cannot get relief from removal, because he falsely

represented himself as a citizen when applying for a Georgia driver’s license. The

relevant statute provides that an alien is inadmissible if he falsely represents

himself as a U.S. citizen “for any purpose or benefit” under the law. 8 U.S.C.

§ 1182(a)(6)(C)(ii)(I). Under the Board’s previous interpretation of the statute, an

alien is inadmissible only if he makes the false representation with the intent to

obtain the purpose or benefit, and if the false representation is material to the

purpose or benefit sought. Matter of Richmond, 26 I. & N. Dec. 779, 786–87 (BIA

2016). Patel argues that he simply checked the wrong box, and that citizenship did

not affect the application. His case presents two questions.

      First, whether we have jurisdiction to review Patel’s claim that, as a factual

matter, he checked the wrong box and thus lacked the requisite subjective intent to

trigger the statute. Second, whether we must defer to the Board’s interpretation in




                                           2
                Case: 17-10636         Date Filed: 03/06/2019        Page: 3 of 26


Richmond, finding a materiality element in the statute. The answer to both is, we

do not.

                                                  I.

       Patel came to the United States from India. He entered the country without

inspection. Consequently, the Department of Homeland Security issued a notice to

appear to Patel charging him as removable for being present in the United States

without inspection. See 8 U.S.C. § 1182(a)(6)(A)(i) (“An alien present in the

United States without being admitted or paroled . . . is inadmissible.”).

       Patel conceded removability, but he sought discretionary relief from removal

by applying for adjustment of status under 8 U.S.C. § 1255(i). Section 1255

permits an alien who entered without inspection to obtain relief from removal if,

among other things, the alien is the beneficiary of a labor certification. See

§ 1255(i)(1)(B)(ii). Patel was a valid beneficiary, because he had an approved I-

140 Immigrant Petition for Alien Worker.1

       The Attorney General may adjust an alien’s status to lawful permanent

resident if the alien meets certain requirements. See § 1255(i); see also 8 C.F.R.

§ 1245.10(b) (listing the eligibility requirements for an alien who entered without



       1
         His wife, Jyotsnaben Patel, and son, Nishantkumar Patel, are also parties to this appeal.
They too are subject to removal for entering the country without inspection. They are seeking
adjustment of status as derivative beneficiaries of Patel’s labor certification. As Patel is the lead
respondent, and the outcome of all of their petitions for relief depends on his case, we focus
solely on Patel for the convenience of the reader.
                                                  3
              Case: 17-10636     Date Filed: 03/06/2019     Page: 4 of 26


inspection and is seeking adjustment of status based on a labor certification). The

parties agree that Patel meets all the statutory criteria for adjustment of status

except one: the applicant must show “clearly and beyond doubt” that he is not

inadmissible. See 8 U.S.C. § 1229a(c)(2) (in a removal proceeding, an alien

applying for admission “has the burden of establishing . . . that the alien is clearly

and beyond doubt entitled to be admitted and is not inadmissible”).

      Patel’s admissibility is in doubt because he falsely represented that he was a

U.S. citizen when he applied for a Georgia driver’s license in 2008. When

applying for the license, Patel checked the box indicating that he is a U.S. citizen.

This incident arguably renders Patel inadmissible pursuant to § 1182(a)(6)(c)(ii)(I),

which says:

      Any alien who falsely represents, or has falsely represented, himself
      or herself to be a citizen of the United States for any purpose or
      benefit under this chapter (including section 1324a of this title) or any
      other Federal or State law is inadmissible.

The Board of Immigration Appeals interpreted this section to require three

elements: (1) a false representation of citizenship; (2) that is material to a purpose

or benefit under the law; (3) with the subjective intent of obtaining the purpose or

benefit. Richmond, 26 I. & N. Dec. at 786–87.

      There was no dispute that Patel made a false representation of citizenship.

Nor was there any dispute that a driver’s license is a benefit under state law. Patel



                                           4
                Case: 17-10636   Date Filed: 03/06/2019    Page: 5 of 26


challenged the applicability of the statute on two grounds: he lacked the requisite

subjective intent, and the false representation was not material.

       At the removal hearing, Patel argued that he did not have the requisite

subjective intent: he simply made a mistake. To prove that it was a mistake, Patel

claimed that he provided his alien registration number and his employment

authorization card to the DMV with his driver’s license application, suggesting that

it would make no sense to document his non-citizen status if his goal was to pose

as a citizen.

       Patel also argued that a false representation of citizenship was not material

to obtaining a driver’s license. He asserted that an alien is eligible to receive a

driver’s license in Georgia. As proof, Patel observed that he had previously

received a license from Georgia.

       The Immigration Judge (“IJ”) rejected Patel’s arguments. The IJ determined

that Patel was not credible. He was evasive when testifying and would not explain

to the Court exactly what the mistake was. Furthermore, contrary to his testimony,

Patel did not write his alien registration number on the application. Where the

application asks about citizenship, it directs the applicant to provide his alien

registration number if he is not a citizen. Patel marked that he was a citizen and

did not write down his alien registration number. The application also does not

reflect that Patel provided his employment authorization card: in the section on the

                                           5
                Case: 17-10636       Date Filed: 03/06/2019        Page: 6 of 26


form where the Georgia official is to list the documents accepted, the only

document mentioned is the old Georgia driver’s license. In short, the evidence

contradicted Patel’s testimony, which the IJ already suspected was not candid, so

the IJ did not believe Patel’s claim that he made a mistake. The IJ found that Patel

willfully and purposefully indicated that he was a U.S. citizen.

       The IJ also held that Patel failed to meet his burden of proving that he was

otherwise eligible for a driver’s license. The fact that Patel had previously

obtained a license in Georgia is inconclusive. Patel might have misrepresented his

citizenship on his past application too. Alternatively, the IJ continued, even if

Patel obtained his prior license without claiming citizenship, the rules governing

who qualifies for a license in Georgia could have changed in the interim. Patel

simply did not provide enough evidence to show that he was otherwise eligible for

the license.2

       Because Patel failed to show that he was not inadmissible, the IJ denied his

application for adjustment of status and ordered the removal of the Patels.

       The Board affirmed. It found no clear error in the factual finding that Patel

was not credible and made the false representation for the purpose of obtaining a



       2
         To prove his theory, Patel asked the IJ to take judicial notice of Georgia law. The IJ
refused. We pause to note that, if asked, federal courts must take judicial notice of state law.
See Lamar v. Micou, 114 U.S. 218, 223, 5 S. Ct. 857, 859 (1885) (“The law of any state of the
Union, whether depending upon statutes or upon judicial opinions, is a matter of which the
courts of the United States are bound to take judicial notice, without plea or proof.”).
                                                 6
              Case: 17-10636     Date Filed: 03/06/2019    Page: 7 of 26


license—i.e., with subjective intent. The Board also agreed that Patel did not

produce enough evidence to prove that he was otherwise eligible for a license—

i.e., to prove that the false representation was immaterial.

      One board member dissented. She observed that Georgia law extended

driver’s licenses to those with lawful status. See Ga. Comp. R. & Regs. 375-3-

1.02(6) (“Each customer must provide documentation of his or her citizenship or

lawful status in the United States.” (emphasis added)). And an alien with “a

pending application for lawful permanent residence” has lawful status for the

purpose of a driver’s license application. 6 C.F.R. § 37.3. Since Patel had a

pending application for lawful permanent residence when he applied for the

Georgia license, he did not need citizenship to obtain the license. Thus, the

dissenting board member reasoned, the false representation was immaterial.

      Patel appeals the Board’s decision.

                                          II.

      Typically, on appeals from a Board decision, we review legal conclusions de

novo, and we review factual findings under the substantial evidence test. Gonzalez

v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). When the Board expressly

adopts the IJ’s findings or reasoning, we also review the IJ’s decision. Id. Both

parties propose we follow the typical standard.




                                           7
                 Case: 17-10636        Date Filed: 03/06/2019      Page: 8 of 26


      But Congress has stripped our jurisdiction to hear certain appeals of

immigration cases. And even when the parties agree, we must consider

jurisdictional issues sua sponte. Gonzalez v. Thaler, 565 U.S. 134, 141, 132 S. Ct.
641, 648 (2012) (“When a requirement goes to subject-matter jurisdiction, courts

are obligated to consider sua sponte issues that the parties have disclaimed or have

not presented.”).

      Congress enumerated several “[m]atters not subject to judicial review” in 8

U.S.C. § 1252(a)(2).3 As it pertains to this case, we do not have “jurisdiction to

review . . . any judgment regarding the granting of relief under section . . . 1255 of

this title.” § 1252(a)(2)(B). However, even when this jurisdictional bar applies,

we still have power to review constitutional claims or questions of law. See

§ 1252(a)(2)(D). In short, we cannot review appeals from judgments under § 1255

unless the party raises a constitutional claim or a question of law.



      3
          The statute provides, in relevant part:
      (2) Matters not subject to judicial review
      …
      (B) Denials of discretionary relief
      …
      [N]o court shall have jurisdiction to review—
      (i) any judgment regarding the granting of relief under section 1182(h), 1182(i), 1229b,
      1229c, or 1255 of this title, or
      (ii) any other decision or action of the Attorney General . . . the authority for which is
      specified under [8 U.S.C. §§ 1151–1381] to be in the discretion of the Attorney
      General[.]
                                                    8
                Case: 17-10636        Date Filed: 03/06/2019        Page: 9 of 26


       Accordingly, as Patel appeals from the denial of his claim for adjustment of

status under § 1255, we review the legal conclusions below de novo, but we cannot

review the factual findings.4


       4
          On closer inspection, the jurisdictional issue is more complicated. Section
1252(a)(2)(B)(i) precludes review of “any judgment regarding the granting of relief.” (emphasis
added). Arguably, judgments denying relief do not come within the statute. This reading of the
text is even more plausible when considered alongside other provisions limiting judicial review
of immigration cases. In those provisions, Congress precluded review of decisions to “grant or
deny” a waiver. See, e.g., § 1182(h); see also Nken v. Holder, 556 U.S. 418, 430, 129 S. Ct.
1749, 1759 (2009) (“[W]here Congress includes particular language in one section of a statute
but omits it in another section of the same Act, it is generally presumed that Congress acts
intentionally and purposely in the disparate inclusion or exclusion.” (alteration in original)
(quotation omitted)). Additionally, if § 1252(a)(2)(B)(i) is interpreted to apply to judgments
both granting and denying relief, it likely renders superfluous two other jurisdiction stripping
provisions referenced in the section. Compare § 1252(a)(2)(B)(i) (precluding review of “any
judgment regarding the granting of relief under section 1182(h), 1182(i), 1229b, 1229c, or
1255”), with § 1182(h) (“No court shall have jurisdiction to review a decision of the Attorney
General to grant or deny a waiver under this subsection.”), and § 1182(i)(2) (“No court shall
have jurisdiction to review a decision or action of the Attorney General regarding a waiver under
paragraph (1).”). We are also mindful that there is a strong presumption in favor of interpreting
statutes to allow judicial review of administrative actions; consequently, jurisdiction stripping is
construed narrowly. See Kucana v. Holder, 558 U.S. 233, 251–52, 130 S. Ct. 827, 839 (2010).
        On the other hand, the title of the subsection says “[d]enials of discretionary relief.”
§ 1252(a)(2)(B). While section headings cannot displace the text of the statute, they can help
resolve ambiguities in the text’s meaning. See Fla. Dep’t of Revenue v. Piccadilly Cafeterias,
Inc., 554 U.S. 33, 47, 128 S. Ct. 2326, 2336 (2008). This principle begs the question of whether
the text “any judgment regarding the granting of relief” is ambiguous, or whether the title—
which singles out denials of relief—would displace conflicting text. The text is arguably
ambiguous, because it mentions judgments regarding the granting of relief. At any rate, it would
be an odd turn of reasoning to say that a subsection purportedly about denials is really limited to
grants.
        Furthermore, one could argue that denials of relief under § 1255 are excluded by the
catchall provision in § 1252(a)(2)(B)(ii). But this interpretation runs into the same problem of
rendering § 1182(h) and § 1182(i) superfluous. Plus, when interpreting statutes, we favor the
specific over the general, and because § 1252(a)(2)(B)(i) specifically deals with appeals from
§ 1255, we probably should not interpret the catchall provision to deal with the same thing. See
In re Read, 692 F.3d 1185, 1191 (11th Cir. 2012) (“General language of a statutory provision,
although broad enough to include it, will not be held to apply to a matter specifically dealt with
in another part of the same enactment.” (quoting D. Ginsberg & Sons, Inc. v. Popkin, 285 U.S.
204, 208, 52 S. Ct. 322, 323 (1932)).
                                                 9
               Case: 17-10636        Date Filed: 03/06/2019       Page: 10 of 26


                                               III.

       The issue in this case is whether Patel is inadmissible pursuant to

§ 1182(a)(6)(C)(ii)(I) for falsely representing himself to be a U.S. citizen on his

driver’s license application. The Board has read two elements into the statute:

subjective intent—the alien must make the false representation with the intent of

obtaining a purpose or benefit under the law—and materiality—the false

representation must be material to the purpose or benefit sought. Richmond, 26 I.

& N. Dec. at 786–87. Patel claims that he does not meet either requirement. We

address each claim in turn.

                                                A.

       Patel contends that he did not have the requisite subjective intent when the

made the false representation of citizenship. He says that he made a mistake—he

did not intend to make the false representation, he meant to check the box

indicating that he was a non-citizen. This argument assumes that the false

representation must have been made knowingly. We doubt that there is a knowing



        For these reasons, we think the application of § 1252(a)(2)(B) to denials of relief under
§ 1255 is at least unclear. If it does not apply, we would be free to review factual findings under
the typical substantial evidence test. Ultimately, however, we are bound to follow our
precedents. To our knowledge, none of our precedents have grappled with the arguments raised
here. But we have routinely read § 1252(a)(2)(B)(i) to apply to appeals of grants and denials.
See, e.g., Jimenez-Galicia v. U.S. Att’y Gen., 690 F.3d 1207, 1209 (11th Cir. 2012) (“The INA
prevents judicial review of the Board’s discretionary judgments that grant or deny petitions for
cancellation of removal.”). And we cannot get around the prior panel precedent rule just because
the prior panel did not consider this argument; there is no exception for that. See Smith v. GTE
Corp., 236 F.3d 1292, 1302–03 (11th Cir. 2001).
                                                10
               Case: 17-10636        Date Filed: 03/06/2019        Page: 11 of 26


requirement. 5 Because the parties did not address this question, however, we will

assume that there is and that Patel’s claim, if true, would have entitled him to relief

below.

       At bottom, Patel maintains that the evidence, if properly considered, shows

that he made a mistake. He repeats his assertion that he provided the DMV official

with his immigration documents. If true, it must have been a mistake to check the


       5
          The question is, what exactly does subjective intent require? It could mean that the
alien must intend to make a false representation of citizenship—i.e., a knowing requirement—or
it could mean that the alien must make a false representation, wittingly or unwittingly, with the
intent of obtaining a purpose or benefit under the law. In other words, does the statute cover
those who even accidentally make a false representation of citizenship in the course of pursuing
a purpose or benefit under the law?
        We seriously doubt that § 1182(a)(6)(C)(ii)(I) requires the false claim to be knowing.
For starters, the text does not mention a “knowing” or “willful” false representation of
citizenship. See Valadez-Munoz v. Holder, 623 F.3d 1304, 1309 n.7 (9th Cir. 2010) (“It should
be noted that the criminal statute requires the representation to be both false and willful, while
[§ 1182(a)(6)(C)(ii)(I)] only requires falsity.”). And, again, the immediately preceding
subsection does include a knowing requirement. § 1182(a)(6)(C)(i) (“Any alien who, by fraud or
willfully misrepresenting a material fact, seeks to procure . . . [an immigration benefit] is
inadmissible.” (emphasis added)).
        In addition, if we interpreted the statute to include a knowing requirement, it would
render superfluous the exception in the immediately following subsection. The exception
provides that an alien who falsely claims citizenship for a public benefit “shall not be considered
to be inadmissible” if, among other things, the alien “reasonably believed at the time of making
such representation that he or she was a citizen.” 8 U.S.C. § 1182(a)(6)(C)(ii)(II). If the
provision at issue in this case contains a knowing requirement, the exception Congress explicitly
included is entirely unnecessary. See Richmond v. Holder, 714 F.3d 725, 729 n.3 (2d Cir. 2013)
(“The negative pregnant of this exception is clear: for aliens . . . who fail to meet those
requirements, false citizenship claims need not be knowing to run afoul of [the statute].”). Basic
principles of statutory interpretation counsel strongly against that result. See Rubin v. Islamic
Republic of Iran, 138 S. Ct. 816, 824 (2018) (It is “one of the most basic interpretive canons, that
a statute should be construed so that effect is given to all its provisions, so that no part will be
inoperative or superfluous, void or insignificant.” (alteration omitted) (quotation omitted)).
        Furthermore, the Board did not decide this issue, so there is no issue of Chevron
deference. Richmond, 26 I. & N. Dec. at 783 (“[W]e need not reach the parties’ arguments
relating to whether a false claim must be made knowingly[.]”).
                                                11
               Case: 17-10636       Date Filed: 03/06/2019       Page: 12 of 26


citizen box, since it would make no sense for someone posing as a citizen to

provide proof of their immigrant status. Of course, the Board and the IJ decided

his assertion was not true. Patel also argues that because he secured a driver’s

license in the past, he knew he could get a license without posing as a citizen, and

there was no reason to lie. 6

       But we do not have jurisdiction to review these arguments. “Whether

[Patel’s] false claim was made with a subjective intent is a question of fact to be

determined by the Immigration Judge.” Richmond, 26 I. & N. Dec. at 784. And

we do not review factual findings from denials of relief under § 1255. See

§ 1252(a)(2). Patel’s claim is nothing more than a request for us to reweigh the

evidence. This is a standard factual dispute, and we cannot review it.

                                               B.

       Patel’s second claim is that he does not satisfy the materiality element of

§ 1182(a)(6)(C)(ii)(I), because a Georgia driver’s license is available to non-

citizens. While the Board interprets the statute to include a materiality element, we




       6
         Not quite. Georgia law dictates that a non-citizen with lawful status can only receive a
temporary license, while a citizen is eligible for an eight-year license. Compare O.C.G.A. § 40-
5-21.1(a), with Ga. Comp. R. & Regs. 375-3-2.01(1)(a). Thus, the opportunity to get a longer-
term license is a possible reason to falsely claim citizenship.
                                               12
               Case: 17-10636       Date Filed: 03/06/2019      Page: 13 of 26


have never applied the Board’s construction of the statute in a published opinion.7

Thus, the initial inquiry is whether to defer to the Board’s interpretation.

       When an agency has authority to interpret a statute, we defer to its

interpretation if the statute is ambiguous and the interpretation is reasonable. See

Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842–44, 104 S.

Ct. 2778, 2781–82 (1984). This deference extends to precedential, three-member

Board decisions interpreting immigration law. See INS v. Aguirre-Aguirre, 526
U.S. 415, 425, 119 S. Ct. 1439, 1445 (1999) (according Chevron deference to a

Board decision interpreting the Immigration and Nationality Act); see also

Quinchia v. U.S. Att’y Gen., 552 F.3d 1255, 1258 (11th Cir. 2008) (holding that

while Chevron deference applies to precedential, three-member Board decisions, it

does not apply to single-judge Board decisions that do not rely on precedent).

Richmond is a precedential, three-member Board decision.

                                               1.

       First, we determine whether the statute is ambiguous. If the statute is

unambiguous, we simply apply its plain meaning, and there is no room for

deference. See SEC v. Levin, 849 F.3d 995, 1003 (11th Cir. 2017). A statute is

ambiguous “if it is susceptible to more than one reasonable interpretation.” In re


       7
         In fact, we have never interpreted any part of § 1182(a)(6)(C)(ii)(I) in a published
decision. Nor have we interpreted in a published decision 8 U.S.C. § 1227(a)(3)(D)(i), which
uses the exact same language to make an alien deportable for falsely claiming citizenship.
                                               13
               Case: 17-10636       Date Filed: 03/06/2019        Page: 14 of 26


BFW Liquidation, LLC, 899 F.3d 1178, 1188 (11th Cir. 2018) (quotation omitted).

“In determining whether a statute is plain or ambiguous, we consider the language

itself, the specific context in which that language is used, and the broader context

of the statute as a whole.” Id. (quotation omitted).8

       The plain meaning of the text is clear—there is no materiality element. The

statute reads, “Any alien who falsely represents, or has falsely represented, himself

or herself to be a citizen of the United States for any purpose or benefit under . . .

Federal or State law is inadmissible.” § 1182(a)(6)(C)(ii)(I). The text makes clear

that the false representation must be made for a purpose or benefit under the law.

What does it mean to do something for a purpose or benefit? In this context, the

word “for” is a function used to indicate purpose, an intended goal, or the object of

an activity. For, Merriam-Webster.com, https://www.merriam-webster.com/



       8
          Because we are interpreting an immigration law where relief from removal hangs in the
balance, there is another tool of statutory construction we would normally consider—the rule of
lenity. See INS v. St. Cyr, 533 U.S. 289, 320, 121 S. Ct. 2271, 2290 (2001) (referencing “the
longstanding principle of construing any lingering ambiguities in deportation statutes in favor of
the alien” (quotation omitted)). But the rule of lenity is a rule of last resort. See Moskal v.
United States, 498 U.S. 103, 108, 111 S. Ct. 461, 465 (1990) (“[W]e have always reserved lenity
for those situations in which a reasonable doubt persists about a statute’s intended scope even
after resort to the language and structure, legislative history, and motivating policies of the
statute.” (quotation omitted)). Thus, we do not employ the rule of lenity until we determine that
the statute is ambiguous through the usual tools of construction. For this reason, it seems clear
that—regardless of whether the rule of lenity applies at step two of the Chevron inquiry, see
Brian G. Slocum, The Immigration Rule of Lenity and Chevron Deference, 17 Geo. Immigr. L.J.
515, 576–82 (2003), or if it only applies after the court determines the agency’s decision is
unreasonable, see David S. Rubenstein, Putting the Immigration Rule of Lenity in its Proper
Place: A Tool of Last Resort After Chevron, 59 Admin. L. Rev. 479, 504–19 (2007)—it has no
place at step one, where we decide if the statute is ambiguous in the first place.
                                                14
             Case: 17-10636      Date Filed: 03/06/2019    Page: 15 of 26


dictionary/for (last visited Feb. 4, 2019). Applied to the statute, the alien must

make the false representation with the goal of obtaining a purpose or benefit under

the law.

      It does not follow that the false representation must be material to the

purpose or benefit sought. Aliens can make a false representation with the goal of

obtaining a benefit, even if the false representation does not help them achieve that

goal. To illustrate, consider the example of an ethically challenged student who

cheats on his test. The honor code prohibits using unauthorized materials for the

purpose of cheating, but the student steals an answer key from the teacher’s desk,

memorizes the answers, and reproduces them on the test exactly as they were

recorded on the answer key. Unfortunately for the student, the answer key was for

a different test, and he fails miserably. Is there any doubt the student is guilty of

cheating? He used unauthorized material for the purpose of cheating. Just because

the answer key was immaterial, and did not help the student achieve his goal, the

student’s purpose was still to cheat. Similarly, if an alien makes a false

representation of citizenship to obtain a benefit under the law, but citizenship turns

out to be completely unrelated to obtaining the benefit, the alien’s purpose was still

to obtain the benefit.

      If Congress intended to make materiality an element of the statute, it easily

could have done so. For example, the statute could have said “for any relevant

                                          15
             Case: 17-10636     Date Filed: 03/06/2019    Page: 16 of 26


purpose or benefit,” or “for any material purpose or benefit.” In fact, Congress did

include a materiality element in the immediately preceding subsection, which says:

“Any alien who, by fraud or willfully misrepresenting a material fact, seeks to

procure . . . [an immigration benefit] is inadmissible.” 8 U.S.C. § 1182(a)(6)(C)(i)

(emphasis added). We presume that Congress is deliberate when it includes a term

in one section of a statute but omits it in another. Ela v. Destefano, 869 F.3d 1198,

1202 (11th Cir. 2017) (“It is well settled that where Congress includes particular

language in one section of a statute but omits it in another section of the same Act,

it is generally presumed that Congress acts intentionally and purposely in the

disparate inclusion or exclusion.” (quoting Duncan v. Walker, 533 U.S. 167, 173,

121 S. Ct. 2120, 2125 (2001))). Thus, unless there is persuasive evidence to the

contrary, we assume that Congress intended to include a materiality element in

§ 1182(a)(6)(C)(i) but not in § 1182(a)(6)(C)(ii)(I).

      As evidence, Patel says that we must read the statute in context. Section

1182(a)(6)(C)(ii)(I) supplements its immediate predecessor by expanding the range

of benefits to which it applies—i.e., any purpose or benefit under state or federal

law, rather than any immigration benefit. From this, Patel infers that Congress’

only concern was with aliens falsely claiming citizenship to get benefits restricted

to U.S. citizens. But that is not what the statute says. It does not say for any




                                          16
             Case: 17-10636     Date Filed: 03/06/2019    Page: 17 of 26


purpose or benefit under the law “restricted to U.S. citizens” or “available only to

U.S. citizens.” Patel asks us to add elements that are not in the text.

      The context actually suggests that declining to graft a materiality

requirement onto the statute is consistent with the statute’s purpose. Tellingly,

Congress made § 1182(a)(6)(C)(i) waivable, but not § 1182(a)(6)(C)(ii)(I). See 8

U.S.C. § 1182(a)(6)(C)(iii). This difference suggests that Congress thought falsely

claiming citizenship to get a public benefit is more serious than misrepresenting

some other fact to get an immigration benefit. Refusing to impose a materiality

requirement is consistent with treating false claims of citizenship more seriously.

Furthermore, materiality is an important limitation for § 1182(a)(6)(C)(i). There,

the misrepresentation could be about any fact, which would be very broad without

a materiality requirement. In contrast, § 1182(a)(6)(C)(ii)(I) only applies to false

claims about citizenship. This limitation substantially narrows the provision’s

applicability on its own.

      Further bolstering our reading of the statute, the Supreme Court reached the

same conclusion when interpreting another statute with very similar text. See

Kungys v. United States, 485 U.S. 759, 108 S. Ct. 1537 (1988). The statute at issue

in Kungys provides that a person is not of “good moral character” (and thus is

ineligible for naturalization) if he “has given false testimony for the purpose of

obtaining any benefits under [immigration law].” 8 U.S.C. § 1101(f)(6). For our

                                          17
             Case: 17-10636     Date Filed: 03/06/2019    Page: 18 of 26


purposes, the text is strikingly similar—it applies to someone who gives false

testimony for a benefit under immigration law. Neither the statute in Kungys nor

the one in this case mentions materiality. The Supreme Court held that the statute

“does not distinguish between material and immaterial misrepresentations.”

Kungys, 485 U.S. at 779, 108 S. Ct. at 1551. “Literally read,” the Court explained,

it applies to a person “if he has told even the most immaterial of lies with the

subjective intent of obtaining immigration or naturalization benefits. We think it

means precisely what it says.” Id. at 779–80, 108 S. Ct. at 1551.

      Patel maintains that the statute in Kungys is different because it had a limited

scope that avoided harsh results. True, § 1182(a)(6)(C)(ii)(I) is broader in some

ways—it applies to oral and written statements, whether or not under oath, for any

purpose or benefit under the law. See Kungys, 485 U.S. at 780, 108 S. Ct. at 1551

(explaining that statute only applied to “oral statements made under oath” for the

purpose “of obtaining immigration benefits”). But § 1182(a)(6)(C)(ii)(I) is also

narrower in another important respect: it only applies to false claims of citizenship.

More to the point, the differences between the statute in Kungys and the one in this

case make perfect sense. The statute in Kungys is about identifying moral

character—thus, lying under oath for any reason is relevant. Here, if the goal is to

deter aliens from falsely claiming citizenship to get public benefits, it would be

counterproductive to limit the statute to oral statements made under oath, since

                                          18
                 Case: 17-10636   Date Filed: 03/06/2019   Page: 19 of 26


sworn testimony of citizenship status often is not required to get public benefits

(such as a driver’s license).

                                           2.

       Patel’s main argument for inserting a materiality element into the statute is

that without it the statute will produce draconian results. Namely, he posits that

without a materiality element an alien could become permanently inadmissible

simply for checking the wrong box on an application. At first glance, it appears

that Patel’s example—mistakenly checking the wrong box—is really about

whether the false claim to citizenship must be knowing.9 Viewed in that light, it is

tempting to dismiss Patel’s example as unrelated to the issue here: materiality. But

in at least some cases, a materiality element would prevent the draconian result

Patel puts forward. To see why, imagine that the statute requires materiality, and a

non-citizen is seeking a public benefit that is available to citizens and non-citizens

alike. The non-citizen mistakenly checks the wrong box—falsely claiming

citizenship for a public benefit. If the statute requires materiality, pointing out the

immateriality of citizenship to the benefit sought would be an effective defense.

Nevertheless, we are not persuaded by this argument to write a materiality element

into the statute.




       9
           See supra note 5.
                                           19
               Case: 17-10636        Date Filed: 03/06/2019       Page: 20 of 26


       As a preliminary matter, even if we agree that the statute allows for harsh or

unfair consequences, that does not give us license to ignore the plain meaning of

the text. We will look beyond the unambiguous plain meaning of the text only if

the plain meaning produces absurd results. Silva-Hernandez v. U.S. Bureau of

Citizenship & Immigration Servs., 701 F.3d 356, 363 (11th Cir. 2012) (“This

Court’s one recognized exception to the plain meaning rule is absurdity of

results.”). This is a narrow exception—the results must be “truly absurd.”10 Silva-

Hernandez, 701 F.3d at 363. “Otherwise, clearly expressed legislative decisions

would be subject to the policy predilections of judges.” Id. (quoting Merritt v.

Dillard Paper Co., 120 F.3d 1181, 1188 (11th Cir. 1997)). Our job when

interpreting statutes is to faithfully effectuate legislative intent, and we assume that

Congress would not intend truly absurd results. See Pub. Citizen v. U.S. Dep’t of

Justice, 491 U.S. 440, 470, 109 S. Ct. 2558, 2575 (1989) (Kennedy, J., concurring)

(“When used in a proper manner, this narrow exception to our normal rule of

statutory construction does not intrude upon the lawmaking powers of Congress,




       10
          To illustrate, here are a few classic examples of absurd results: a statute criminalizing
the obstruction of mail could not have been intended to punish a police officer who lawfully
arrested a postal worker for homicide; an antiquated rule prohibiting drawing blood in the streets
could not have been meant to apply to a doctor performing emergency surgery; and a law
banning prison escapes could not have been intended to punish an inmate for fleeing from a
burning prison. John F. Manning, The Absurdity Doctrine, 116 Harv. L. Rev. 2387, 2402 (2003).
                                                20
               Case: 17-10636       Date Filed: 03/06/2019      Page: 21 of 26


but rather demonstrates a respect for the coequal Legislative Branch, which we

assume would not act in an absurd way.”).

       If a result is consistent with the statute’s purpose, it is not the place of judges

to declare the result absurd and craft a different outcome. Cf. Silva-Hernandez,
701 F.3d at 364 (“Not only is the plain meaning of the statute not absurd, it

arguably furthers the legislative intent[.]”); EEOC v. Commercial Office Prods.

Co., 486 U.S. 107, 120, 108 S. Ct. 1666, 1674 (1988) (four votes) (refusing to

follow an interpretation that leads to “absurd or futile results . . . plainly at variance

with the policy of the legislation as a whole” (alteration in original) (quotation

omitted)).

       While there is a narrow exception for absurd results, saying that a result is

draconian is not the same as saying it is absurd.11 Of course, draconian results may

help show absurdity. See Commercial Office Prods. Co., 486 U.S. at 120, 108 S.

Ct. at 1674 (four votes) (relying on a “severe consequence, in conjunction with [a]

pointless delay,” to find that an interpretation led to absurd results). But to be

clear, there is no standalone exception for draconian results. Such an exception

would be a prescription for judicial legislating—with courts altering the plain text

of statutes each time a case uncovers what one judge considers to be an injustice.


       11
          While the Supreme Court in Kungys made efforts to show that a “literal reading of the
statute does not produce draconian results,” it did not say that the plain meaning should be
ignored if the statute had. Kungys, 485 U.S. at 780–81, 108 S. Ct. at 1551–52.
                                               21
             Case: 17-10636     Date Filed: 03/06/2019    Page: 22 of 26


      The result here is not absurd. Congress enacted the provision to crack down

on aliens falsely claiming citizenship to get jobs and public benefits. See Castro v.

Att’y Gen., 671 F.3d 356, 368–69 (3d Cir. 2012) (reviewing legislative history).

Applying the statute even when citizenship is immaterial advances the legislation’s

purpose because it deters aliens from falsely claiming citizenship. Admittedly, the

statute is written broadly. We think Congress intended to do so. It is consistent

with Congress’ choice to not make the provision waivable. See

§ 1182(a)(6)(C)(iii).

      Congress made one limited exception to inadmissibility for falsely claiming

citizenship. The statute provides that a person who falsely claims citizenship for a

public benefit is not inadmissible if: each parent is or was a citizen, the person

permanently resided in the US before turning 16, and the person “reasonably

believed . . . that he or she was a citizen.” § 1182(a)(6)(C)(ii)(II). The exception

suggests that Congress thought about the consequences of the provision and carved

out what it considered a harsh or unfair result. By extension, other consequences

do not warrant an exception. When Congress has made an exception for those

who, in limited circumstances, falsely claim citizenship by mistake, it is hard to see

how applying the statute to those who are outside those circumstances is absurd. It

seems to be precisely what Congress intended.

                                          3.

                                          22
               Case: 17-10636        Date Filed: 03/06/2019       Page: 23 of 26


       We turn briefly to the Board’s opinion in Richmond. The Board’s analysis is

flawed and unclear.12 However, because we conclude that the statute is

unambiguous on materiality, we need not determine whether the Board’s

interpretation is reasonable. Rather, we consider the Board’s textual arguments to

inform our analysis of the plain meaning.

       The Board derives the materiality element, not from the “for any purpose or

benefit” language, but from the language “under this chapter . . . or any other

Federal or State law.” § 1182(a)(6)(C)(ii)(I); see Richmond, 26 I. & N. Dec. at

784. As best we can tell, the opinion figures that since the statute defines the scope

of the purpose or benefit with reference to other federal or state law, citizenship

must be material to the purpose or benefit sought. See id. at 784, 786–87. If you

think that argument is unclear, so do we. 13 At any rate, Patel’s case demonstrates

the fallacy of that reasoning. The parties agree that a driver’s license is a benefit

under the law. Even if citizenship is immaterial to getting a license, it does not

change the fact that a license is still a benefit under the law. Put differently, the




       12
         For a discussion of the problems with the Board’s reasoning, see Teye v. U.S. Att’y
Gen., 740 F. App’x 944, 948–51 (11th Cir. 2018) (O’Scannlain, J., concurring).
       13
           Here is what the Board said: Because of the word “under,” the statute “is dependent on
the statutory provisions of the Act or any other Federal or State law. Therefore, we interpret the
phrase . . . to mean that a false claim must be made to achieve a purpose or benefit that is
governed by one of these laws. We also . . . find that the presence of a ‘purpose or benefit’ . . .
must be determined objectively. . . . [T]hat is, the United States citizenship must actually affect
or matter to the purpose or benefit sought.” Id. at 784, 787.
                                                23
             Case: 17-10636      Date Filed: 03/06/2019    Page: 24 of 26


text does not require that the purpose or benefit sought be one restricted or

available only to citizens.

      The other reason the Board gave for finding a materiality element was to

ensure that the statute is not “read so broadly that it fails to exclude anything.” Id.

at 784. The purpose or benefit language must do some work. We agree. But it

does not follow that without a materiality element, the language is superfluous.

The statute would still require that the purpose or benefit arise under the law. To

state an obvious example—though we do not suggest that this is the outer limit of

the statute’s reach—if someone falsely claims to be a citizen in casual conversation

with a friend, perhaps because they are embarrassed about their citizenship status

or are worried they will be judged, that is not for a purpose or benefit under the

law. Since the parties agree that a driver’s license is a benefit under the law, we do

not need to decide the contours of the purpose or benefit requirement. See, e.g.,

Castro, 671 F.3d at 370 (finding that minimizing the risk of detection is not

necessarily a benefit under the law for the statute’s purposes). It suffices to note

that the requirement can provide a meaningful limit without a materiality element.

                       *                   *                   *

      In sum, the statute renders inadmissible an alien who (1) falsely claims to be

a citizen (2) with the intent of obtaining a purpose or benefit (3) that arises under




                                          24
               Case: 17-10636       Date Filed: 03/06/2019       Page: 25 of 26


federal or state law.14 It does not require that citizenship be material to the purpose

or benefit sought. For this reason, Patel’s argument that he does not qualify under

the statute because his false representation was not material is, well, immaterial.

                                               IV.

       Patel’s petition for review is denied.

PETITION DENIED.




       14
          While our rephrasing of the statute omits the language “under this chapter (including
section 1324a of this title),” we do not mean to suggest it should be overlooked. This language is
important. See Diaz-Jimenez v. Sessions, 902 F.3d 955, 958–59 (9th Cir. 2018) (noting that the
reference to § 1324a makes it clear that seeking private employment qualifies as a purpose or
benefit under the statute). Our reduction of this part of the statute throughout the opinion to
“under the law” is a stylistic convenience.
                                               25
             Case: 17-10636    Date Filed: 03/06/2019   Page: 26 of 26


NEWSOM, Circuit Judge, concurring:

      I concur in the judgment, and I join in the Court’s opinion except for

footnotes 4 and 5, which seem to me unnecessary to the resolution of the case.




                                        26